Citation Nr: 1547406	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial ratings for lumbar spine degenerative disc disease (DDD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to June 1958, and also had subsequent active duty training.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2005, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In November 2006, the Board denied the claim for service connection for lumbar spine DDD.

In January 2008, United States Court of Appeals for Veterans Claims granted a Joint Motion to vacate and remand the claim.  Subsequently, the case was remanded multiple times.  Most recently, in March 2014, the Board granted entitlement to service connection for lumbar spine DDD and remanded the issue of entitlement to a TDIU.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

As a final preliminary matter, the Board notes that the Veteran was previously represented by a private attorney but has since revoked this representation and requested to represent himself.  He is therefore considered unrepresented on this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased initial rating for lumbar spine DDD; hence, since the latter issue must be remanded, both issues must be remanded.

As noted above, in March 2014, the Board granted entitlement to service connection for lumbar spine DDD.  In a May 2014 rating decision implementing the award, the RO assigned an effective date of October 1959 as well as a number of staged initial ratings.

Although the Veteran appealed the initial evaluations in an October 2014 correspondence, the RO has not issued a statement of the case.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate steps to issue the Veteran statement of the case addressing the issue of entitlement to an increased initial rating for lumbar spine DDD.  Thereafter, provide the Veteran the opportunity to complete a substantive appeal.  If and only if the Veteran files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. Thereafter, return the appeal regarding entitlement to a TDIU to the Board.  If development in the above paragraph results in the need to readjudicate this matter at the AOJ, such readjudication should take place.  The matter should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




